ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
The after-final amendment filed 30 April 2021 has been considered but will not be entered for the following reasons. Specifically, the amendments to claim 1 add new limitations: new limiting language in the ionizing radiation curable resin composition i.e. “comprising” to “consisting essentially of”, and incorporating the limits of claim 4 into independent claim 1. This narrowing of the scope of the claims would require further consideration and/or search.

Response to Arguments
Applicant's arguments filed 30 April 2021 are directed to the claim amendments not entered and are thus not addressed at this time, except as discussed below where they are not persuasive. The claim amendments have not been entered and the claims remain rejected for the reasons of record from the 3 February 2021 Office Action.
On page 9 of the response, applicant argues that the rejection of record mixes up the coating compositions 2 and 4 disclosed in Takano ‘718, specifically pointing to the citations of paragraphs 58-62 versus paragraphs 218-235. However, the cited portions are to overlapping embodiments of the same 

On pages 10-11 of the response, applicant argues that the art of record requires a silicate. However, given the open language of the claims, i.e. “ionizing radiation curable resin composition containing”, any additional components are not excluded.

On page 10 of the response, applicant argues that the cited art fails to teach the claimed amount of isocyanate compound without undue experimentation. However, as set forth on page 4 of the 3 February 2021 Office Action the isocyanate and usual amounts thereof being 1 to 10 parts per 100 parts resin are taught by Takeuchi (Takeuchi Paras 49-51).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., suppression of release lines) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, since the amounts of isocyanate taught by Takeuchi are the same as those presently claimed, there would be no additional experimentation.

Applicant’s request for rejoinder is noted, however as no claims are currently allowable rejoinder will not be considered at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner’s supervisor, Callie E. Shosho who can be reached at 571-272-1123.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL D. LOWREY
Examiner
Art Unit 1787



/D.D.L/Examiner, Art Unit 1787         

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787